CURTIS, J.
This is a proceeding in prohibition to restrain the respondent superior court from taking any further action in that cause entitled “Universal Sales Corporation, Ltd., a corporation, Plaintiff, v. California Press Manufacturing Co., a corporation, California Pellet Mill Company, a corporation, et al., Defendants,” filed in the Superior Court of Santa Clara County on January 31, 1941. This latter suit and another similar suit filed on February 2, 1938, in the Superior Court of the City and County of San Francisco, are both based on a contract involved in a previously instituted declaratory relief action now on appeal to this court—Universal Sales Corporation, Ltd., a corporation, Plaintiff, v. California Press Manufacturing Company, a corporation, Defendant,” S. F. No. 15988, ante, p. 751 [128 P. (2d) *778665]. Disposition of this latter cause was made in an opinion filed today and reference is made thereto for a full discussion of the provisions and effect of the mentioned contract.
While the main case [S. F. No. 15988] was pending in this court and while the second San Francisco action apparently was being held in abeyance until final decision by this court on the appeal before it, the plaintiff in the action before the Santa Clara court secured an order therein for the taking of the depositions of certain officers of the defendant companies. The defendants filed objections to the jurisdiction of that court to proceed in the case with the taking of the depositions or in any other manner. Following that tribunal’s overruling of the objections, the defendants sought relief in this court and an alternative writ of prohibition was issued.
Petitioners’ application for the issuance of a peremptory writ is based on the premise that prohibition will lie to restrain one court [Santa Clara Superior Court] from assuming jurisdiction over a controversy when another tribunal having concurrent jurisdiction [San Francisco Superior Court] has assumed and is exercising control over the same matter. While this proposition is fundamentally sound, it is not applicable here for the reason that although the Santa Clara action is based on the same contract, it is directed to an accounting for sales made subsequent to the filing of the second San Francisco action. The Santa Clara Superior Court therefore has jurisdiction to proceed in the action pending before it.
The alternative writ heretofore issued is discharged and thé petition for a peremptory writ of prohibition is denied.
Gibson, C. J., Shenk, J., Edmonds, J., Carter, J., and Traynor, J., concurred.
Petitioners’ application for a rehearing was denied September 24, 1942.